Case 6:15-cv-01631-RBD-LRH Document 320 Filed 05/20/20 Page 1 of 8 PageID 5333



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

 TIMOTHY ALLEN DAVIS, SR.,

        Plaintiff,

 v.                                                       Case No. 6:15-cv-1631-Orl-37LRH

 CITY OF APOPKA,

       Defendant.
 _____________________________________

                                           ORDER

        Before the Court is Plaintiff’s Agreed and Stipulated Motion to Stay the Taxation

 of Costs, Alternatively, Plaintiff’s Objection to Taxation of Costs. (Doc. 297 (“Motion”).)

 On referral, U.S. Magistrate Judge Leslie R. Hoffman recommends granting in part and

 denying in part the Motion. (Doc. 302 (“R&R”).) Defendant objected to the R&R.

 (Doc. 316 (“Objections”).) On de novo review, the Objections are overruled, the R&R

 adopted, and the Motion granted in part and denied in part.

                                    I.      BACKGROUND

        This case stemmed from alleged police misconduct during and after the

 investigation of the shooting of Plaintiff’s son. (See Doc. 122.) Plaintiff sued Defendant for

 false arrest and the unlawful search of his home under 42 U.S.C. § 1983 and false arrest,

 malicious prosecution, and intentional infliction of emotional distress under Florida law.

 (Id. ¶¶ 169–87, 349–53, 410–19, 501–12.) The Court dismissed all of Plaintiff’s claims

 against Defendant except the unlawful search claim. (See Docs. 133, 193.) Following a jury


                                              -1-
Case 6:15-cv-01631-RBD-LRH Document 320 Filed 05/20/20 Page 2 of 8 PageID 5334



 trial, the Court entered final judgment for Defendant. (Docs. 275, 281.)

        Defendant filed a proposed bill of costs, seeking $6,572.62 in costs: (1) $440.00 in

 fees for service of summons and subpoena; (2) $1,872.10 in fees for printed or

 electronically recorded transcripts; and (3) $4,260.52 in fees for exemplification and the

 costs of making copies of materials obtained for the case. (Doc. 287 (“Bill of Costs”).)

 Plaintiff moved to stay taxation of costs pending resolution of all post-trial motions and

 appeals and objected to the Bill of Costs. 1 (Doc. 297.) Defendant responded, opposing the

 stay and contesting Plaintiff’s objections. (Doc. 300 (“Response”).)

        On referral, Magistrate Judge Hoffman recommends denying Plaintiff’s request to

 stay the taxation of costs, sustaining in part Plaintiff’s objections to the Bill of Costs, and

 awarding Defendant $3,687.48 in costs. (Doc. 168.) Among other things, Magistrate Judge

 Hoffman recommends declining to award costs for copies of Plaintiff’s medical records

 and documents Plaintiff provided in response to Defendant’s production request because

 Defendant didn’t show why these copies were necessary. (Id. at 10–13.)

        Defendant objected to the R&R’s findings on the costs for copies of Plaintiff’s

 medical records and discovery-related materials. (Doc. 316, pp. 2–4 (“Medical Records

 Objection”); id. at 4–5 (“Discovery Copies Objection”).) Plaintiff did not timely respond,

 so the matter is ripe.

                                  II.    LEGAL STANDARDS

        When a party objects to a magistrate judge’s findings, the district court must



        The Motion states Defendant agreed to the stay (see Doc. 297, pp. 1, 5–6), but
        1

 Defendant opposed the stay upon seeing the Motion (Doc. 300, pp. 1–3).
                                               -2-
Case 6:15-cv-01631-RBD-LRH Document 320 Filed 05/20/20 Page 3 of 8 PageID 5335



 “make a de novo determination of those portions of the report . . . to which objection is

 made.” 28 U.S.C. § 636(b)(1). “Parties filing objections to a magistrate’s report and

 recommendation must specifically identify those findings objected to. Frivolous,

 conclusive, or general objections need not be considered by the district court.” Marsden v.

 Moore, 847 F.2d 1536, 1548 (11th Cir. 1988). The district court “may accept, reject, or

 modify, in whole or in part, the findings or recommendations made by the magistrate

 judge.” 28 U.S.C. § 636(b)(1). The district court must consider the record and factual issues

 based on the record independent of the magistrate judge’s report. Jeffrey S. by Ernest S. v.

 State Bd. of Educ. of State of Ga., 896 F.2d 507, 513 (11th Cir. 1990).

                                        III.    ANALYSIS

        Defendant maintains it’s entitled to costs for copies of Plaintiff’s medical records

 and discovery-related materials produced by Plaintiff. (Doc. 316.) A prevailing party may

 receive costs, see Fed. R. Civ. P. 54(d), but such costs must be authorized by statute, see

 U.S. E.E.O.C. v. W&O, Inc., 213 F.3d 600, 620 (11th Cir. 2000). Under 28 U.S.C. § 1920,

 allowable costs include “[f]ees for exemplification and the costs of making copies of any

 materials where the copies are necessarily obtained for use in the case.” 28 U.S.C.

 § 1920(4). In determining whether to allow copying costs, “the court should consider

 whether the prevailing party could have reasonably believed that it was necessary to

 copy the papers at issue.” W&O, Inc., 213 F.3d at 623. The prevailing party must present

 evidence “regarding the documents copied including their use or intended use.” Cullens

 v. Ga. Dep’t of Transp., 29 F.3d 1489, 1494 (11th Cir. 1994) (citation omitted). Because only

 that party knows the purpose of copies, it cannot “simply make unsubstantiated claims

                                                -3-
Case 6:15-cv-01631-RBD-LRH Document 320 Filed 05/20/20 Page 4 of 8 PageID 5336



 that such documents were necessary.” Helms v. Wal-Mart Stores, Inc., 808 F. Supp. 1568,

 1570 (N.D. Ga. 1992), aff’d, 998 F.2d 1023 (11th Cir. 1993).

        Defendant’s Medical Records Objection concerns $443.00 in costs for copies of

 Plaintiff’s medical records from Florida Hospital. (See Doc. 316, pp. 2–4; Doc. 287-1, p. 3.)

 Plaintiff objected to the Bill of Costs, arguing Defendant’s request was “not specific and

 shed no light on how the items were necessary to the litigation or used in the trial of this

 matter.” (Doc. 297, p. 4.) Plaintiff also argued the copy rates were unreasonable and it

 was unclear why Defendant needed print copies because it appeared to obtain an

 electronic copy of the documents. (Id. at 3 n.5.) In Defendant’s Response, it stated only,

 “[t]he copying costs requested were actually incurred, reasonable, and recoverable under

 § 1920.” (Doc. 300, p. 5.)

        Because Defendant did not establish why these documents were necessary, the

 R&R correctly concluded Plaintiff’s objection to costs for the medical records should be

 sustained. 2 (See Doc. 302, pp. 10–11); see also, e.g., Taylor-Williams v. Rembert, No. 8:16-cv-

 87-T-33MAP, 2017 WL 637690, at *4 (M.D. Fla. Feb. 16, 2017) (finding that the “vague

 explanation of costs incurred to obtain the[ ] medical records is insufficient to warrant an




        2 Though Defendant now says the copies of medical records were obtained to
 defend the false arrest and malicious prosecution claims that put Plaintiff’s medical
 condition at issue (see Doc. 316, pp. 2–4), the Court will not allow Defendant’s Medical
 Records Objection to serve as a second—in this case, third—bite at the apple to show
 these copies were necessarily obtained for use in this case. See Williams v. McNeil, 557 F.3d
 1287, 1292 (11th Cir. 2009) (finding that “a district court has discretion to decline to
 consider a party’s argument when the argument was not first presented to the magistrate
 judge,” such as when raised for the first time in objections to a magistrate judge’s report
 and recommendation).
                                               -4-
Case 6:15-cv-01631-RBD-LRH Document 320 Filed 05/20/20 Page 5 of 8 PageID 5337



 award” of copy costs (citations omitted)); Scelta v. Delicatessen Support Servs., Inc., 203 F.

 Supp. 2d 1328, 1340–41 (M.D. Fla. 2002) (rejecting copying costs in their entirety where

 the prevailing party failed to provide enough information for the court to determine

 which copies were necessary). The Medical Records Objection is overruled.

        Defendant’s Discovery Copies Objection concerns $909.03 for copies of exhibits

 produced by Plaintiff in response to Defendant’s production request. (Doc. 316, pp. 4–5;

 Doc. 287-1, p. 3.) Plaintiff objected, arguing Defendant failed to establish how these copies

 were necessary or provide enough documentation and description of the costs. (Doc. 297,

 p. 4.) Plaintiff also argued Defendant is not entitled to costs for “ebates stamping” and

 challenged the reasonableness of the color copy costs. (Id. at 3–4 nn.5–8.) Defendant’s

 Response was the same conclusory statement: “The copying costs requested were

 actually incurred, reasonable, and recoverable under § 1920.” (Doc. 300, p. 5.)

        Although copies attributable to discovery may be recoverable under § 1920, see

 W&O, Inc., 213 F.3d at 623, that ascription alone does not warrant recovery of all copying

 costs. See, e.g., United States v. Eisai, Inc., No. 09-22302-CV-WILLIAMS/Turnoff, 2015 WL

 11181727, at *7 (S.D. Fla. Mar. 30, 2015) (noting the prevailing party’s burden to show the

 purpose of the copies and whether they were necessary even when considering copies

 for discovery). Because Defendant did not show how the copy costs were necessary, the

 R&R correctly concluded such costs should be disallowed. (See Doc. 302, pp. 11–13); see

 also, e.g., Cullens, 29 F.3d at 1494 (finding the court did not abuse its discretion in denying

 copying costs where the plaintiff failed to present evidence of why the copies were

 necessary); Dillon v. Axxsys Int’l, Inc., No. 8:98-cv-2237-T-23TGW, 2006 WL 3841809, at *7

                                               -5-
Case 6:15-cv-01631-RBD-LRH Document 320 Filed 05/20/20 Page 6 of 8 PageID 5338



 (M.D. Fla. Dec. 16, 2006) (rejecting copy costs due to “the plaintiffs’ failure to describe the

 purpose of the copies”). The Discovery Copies Objection is also overruled. 3

                                     IV.     CONCLUSION

        Having conducted an independent, de novo review of the portions of the record

 to which Defendant objected, the Court agrees with the findings and conclusions set forth

 in the R&R. So it is ORDERED AND ADJUDGED:

        1.     Defendant City of Apopka’s Response and Objection in Part to Report and

               Recommendation on Plaintiff’s Objection to Taxation of Costs (Doc. 316) is

               OVERRULED.

        2.     U.S. Magistrate Judge Leslie R. Hoffman’s Report and Recommendation

               (Doc. 302) is ADOPTED, CONFIRMED, and made a part of this Order.

        3.     Plaintiff’s Agreed and Stipulated Motion to Stay the Taxation of Costs,

               Alternatively, Plaintiff’s Objection to Taxation of Costs (Doc. 297) is

               GRANTED IN PART AND DENIED IN PART:




        3  Defendant attached Plaintiff’s response to its production request to the
 Objections and stated Defendant can provide the Court with a copy of the disc containing
 the exhibits printed. (Doc. 316, p. 5 n.3; Doc. 316-2.) Even if the Court were to consider
 this evidence presented for the first time with the Objections, see supra note 2, the attached
 response says nothing about the content or purpose of the exhibits (Doc. 316-2), and
 providing the Court a copy of the disc would likewise be unhelpful as it’s not for the
 Court to review 2,700 pages of documents to determine whether they were necessarily
 obtained for use in the case (see Doc. 316, p. 5 n.3). See Cullens, 29 F.3d at 1494 (noting the
 prevailing party must present evidence “regarding the documents copied including their
 use or intended use”); cf. St. Louis Condo. Ass’n, Inc. v. Rockhill Ins. Co., No. 18-21365-Civ-
 COOKE/TORRES, 2019 WL 5291008, at *3 (S.D. Fla. Aug. 7, 2019) (“Plaintiff must do
 more than direct the Court to 120 pages of invoices and then leave it to the Court to
 determine whether those costs are necessary.”).
                                               -6-
Case 6:15-cv-01631-RBD-LRH Document 320 Filed 05/20/20 Page 7 of 8 PageID 5339



            a.    Plaintiff’s request to stay the taxation of costs (Doc. 297, pp. 1–2) is

                  DENIED.

            b.    Plaintiff’s objections to Defendant’s Bill of Costs (Doc. 297, pp. 2–5)

                  are SUSTAINED IN PART AND OVERRULED IN PART as

                  outlined in the R&R (Doc. 302).

       4.   Defendant City of Apopka is AWARDED total costs of $3,687.48:

            a.    $1,410.38 in “Fees for exemplification and the costs of making copies

                  of any materials where the copies are necessarily obtained for use in

                  the case”;

            b.    $1,837.10 in “Fees for printed or electronically recorded transcripts

                  necessary obtained for use in the case”; and

            c.    $440.00 in “Fees for service of summons and subpoena.”

       DONE AND ORDERED in Chambers in Orlando, Florida, on May 20, 2020.




                                         -7-
Case 6:15-cv-01631-RBD-LRH Document 320 Filed 05/20/20 Page 8 of 8 PageID 5340



 Copies to:
 Counsel of Record




                                     -8-
